Citation Nr: 1201664	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-49 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for plantar fasciitis of the left foot, with degenerative joint disease (DJD) of the first metatarsophalangeal joint.

2.  Entitlement to a rating higher than 10 percent for plantar fasciitis of the right foot, with DJD of the first metatarsophalangeal joint.

3.  Entitlement to a rating higher than 10 percent for patellofemoral syndrome of the right knee.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from December 1987 to April 2004.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran then testified at a videoconference hearing in July 2011, before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of the hearing is associated with the claims file.  Following the hearing, he submitted additional evidence and waived his right to have the RO initially consider the evidence not already on file.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Manlincon-Statement of the Case

In December 2009, the Veteran submitted a petition to reopen a claim for service connection for a right ankle disorder, which was denied by the RO in a February 2010 rating decision.  The Veteran responded in January 2011, so within one year of notification of that decision, by filing a statement on a VA Form 9 that indicates he wishes to appeal the denial of this petition to reopen a right ankle claim.  The Board finds the Veteran filed a timely Notice of Disagreement (NOD) to initiate an appeal of this additional claim.  38 C.F.R. § 20.201 (2011).  

However, he has not been provided a Statement of the Case (SOC) or given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand this claim, rather than merely referring it.  An SOC must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

VA Compensation & Pension (C&P) Examination for 
Right Knee and Bilateral Feet Disabilities

The Veteran's service-connected right knee disability (patellofemoral syndrome) and bilateral feet disabilities (plantar fasciitis) must be reexamined to reassess its severity.  The Veteran testified at his Board hearing that the severity of these disabilities has worsened since last examined by VA in July 2008 (right knee) and November 2008 (bilateral feet disabilities).  Hearing Transcript (T.) at 6, and 13-14.  The Board's review of his VA outpatient treatment records indicates the possibility of a worsening bilateral feet plantar fasciitis.  Similarly, a review of his recent VA outpatient treatment records and private treatment records indicates the possibility of a worsening right knee disability, especially in light of a right knee surgery in April 2009.  However, these more recent records do not provide sufficient, in and of themselves, to rate the Veteran's disabilities.

The Veteran also contends the pain in his feet and right knee impair his ability to carry out his duties as a mail carrier for the U.S. Postal Service.  See December 2009 substantive appeal (VA Form 9).  A letter from his supervisor and personal logs confirm he has missed work due to these service-connected disabilities in recent years, which raises the need for re-evaluation by a VA examiner.  

The Board emphasizes that this appeal has been ongoing for several years, providing further reason for obtaining a reexamination to determine the current severity of these feet and right knee disabilities.  The Veteran's last C&P examination was in July 2008 for the right knee disability, and in November 2008 for the bilateral feet disability, so over three (3) years ago for these disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

VA Treatment Records 

As noted above, the claims file reflects that the Veteran receives treatment for his knee and foot disorders through the Mountain Home VA Medical Center (VAMC).  However, as the claims file only includes treatment records from that provider dated up to January 2010, any additional records from that facility should be obtained. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Statement of the Case (SOC) concerning whether new and material evidence has been received to reopen a claim for service connection for a right ankle disorder.  

Advise the Veteran that he still needs to file a timely Substantive Appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this additional claim.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely Substantive Appeal in response to this SOC, thereby perfecting his appeal of this additional claim, should it be returned to the Board for further appellate consideration.

2.  Obtain VA clinical records pertaining to the Veteran's service-connected right knee disability (patellofemoral syndrome) and bilateral feet disabilities (plantar fasciitis) from the Mountain Home VAMC for the period from November 2010 to the present.

3.  Schedule an appropriate VA compensation examination to reassess the severity of the Veteran's right knee (patellofemoral syndrome) and bilateral feet disabilities (plantar fasciitis).

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  


Describe all symptoms caused by the service-connected orthopedic disabilities, as well as the severity of each symptom.  In this regard, range of motion studies should be conducted and the examiner should also address whether the right knee and feet exhibit:  weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

Additionally, the examiner should express an opinion on whether knee and foot pain could significantly limit functional ability during flare-ups, or when the right knee and feet are used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should state whether there is any instability /subluxation of the right knee and if so, the severity of such should be described as slight, moderate, or severe.

The examiner should also specifically state whether the severity of the left and right plantar fasciitis, respectively, should be described as moderate, moderately severe, or severe.

The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.

4.  Then readjudicate the right knee disability and bilateral foot plantar fasciitis claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

